Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 24, 2014

                                     No. 04-14-00751-CV

                            Josefina Alexander GONZALEZ, et al,
                                          Appellants

                                               v.

  Raymond S. DE LEON II, trustee of the Delfina & Josefina Alexander Family Trust; Rocio
  Gonzalez Guerra, Individually and as Next Friend of Vidal Gerardo Guerra III and Mayela
                                     Alexandra Guerra,
                                         Appellees

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2014-CVQ-001098-D4
                         Honorable Oscar J Hale, Jr., Judge Presiding


                                        ORDER
       Appellants’ motion to abate appeal is DENIED. Appellants are requested to file a
response to the appellee’s motion to dismiss no later than ten days from the date of this order.


                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court